DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/117183 on June 27, 2022, in which Claims 1, 3-8, 10-15 and 17-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8, 10-15 and 17-20 are pending, of which Claims 1, 3-8, 10-15 and 17-20 are allowed.  

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-17.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1. A computer-implemented method comprising: obtaining data indicative of a node failure; obtaining data associated with nodes and pods started on each node; generating a causation score for each pod associated with a failed node, wherein each pod associated with the failed node is designated as a candidate pod for the node failure; determining pod rescheduling for each candidate pod associated with the failed node based, at least in part, on a pod ranking of the causation score for each pod; [[and]] spreading each candidate pod among a plurality of available nodes for rescheduling based on a policy; and providing the pod rescheduling to a node cluster to restart each pod associated with the failed node.

Claim 8. A computer program product comprising a computer readable storage medium having stored thereon: program instructions programmed to obtain data indicative of a node failure; program instructions programmed to obtain data associated with nodes and pods started on each node; program instructions programmed to generate a causation score for each pod associated with a failed node, wherein each pod associated with the failed node is designated as a candidate pod for the node failure; program instructions programmed to determine pod rescheduling for each candidate pod associated with the failed node based, at least in part, on a pod ranking of the causation score for each pod; [[and]] program instructions programmed to spread each candidate pod among a plurality of available nodes for rescheduling based on a policy; and program instructions programmed to provide the pod rescheduling to a node cluster to restart each pod associated with the failed node.

Claim 15. A computer system comprising: a processor set; and a computer readable storage medium; wherein: the processor set is structured, located, connected, and programmed to run program instructions stored on the computer readable storage medium; and the stored program instructions include: program instructions programmed to obtain data indicative of a node failure; program instructions programmed to obtain data associated with nodes and pods started on each node; program instructions programmed to generate a causation score for each pod associated with a failed node, wherein each pod associated with the failed node is designated as a candidate pod for the node failure; program instructions programmed to determine pod rescheduling for each candidate pod associated with the failed node based, at least in part, on a pod ranking of the causation score for each pod; [[and]] program instructions programmed to spread each candidate pod among a plurality of available nodes for rescheduling based on a policy; and program instructions programmed to provide the pod rescheduling to a node cluster to restart each pod associated with the failed node.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “determining pod rescheduling for each candidate pod associated with the failed node based, at least in part, on a pod ranking of the causation score for each pod; spreading the candidate pods among a plurality of available nodes for rescheduling based on a policy”, in Claims 1, 8 and 15; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1, 3-8, 10-15 and 17-20 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Al-Alem et al. (U.S. Patent Application 2021/0109822), hereinafter “Al-Alem”.  Al-Alem is cited on PTO-892 filed 7/13/2022.
	Al-Alem: ¶ 4 teaches in a containerized environment, backup and restore tasks need a dynamic and efficient mechanism to access pod volumes for backup and restore operations. However, such environment is dynamic and pods often get rescheduled to a different node (e.g., due to node failure, network partition, etc.). 

Although conceptually similar to the claimed invention of the instant application, Al-Alem does not teach spreading multiple candidate pods, among a plurality of available nodes for rescheduling based on a policy.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Zwakhals (2015/0046298) teaches reschedule failed deliveries by assigning the failed portion of a delivery to another agent.
-Chen (2019/0179720) teaches the scheduler component can determine a node failure, a container failure, a node failure, and/or any other event that may result in service disruptions in system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114